Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Amendment”) is dated as of
December 23, 2009 and is entered into by and among Pinnacle Foods Finance LLC, a
Delaware limited liability company (the “Borrower’’), Peak Finance Holdings LLC,
a Delaware limited liability company (“Holdings”), Barclays Bank PLC
(“Barclays”), as Administrative Agent (“Administrative Agent”), the Revolving
Commitment Increase Lenders (as defined below), the Tranche C Term Lenders (as
defined below) and, for purposes of Sections IV and V hereof, the Guarantors
listed on the signature papers hereto, and is made with reference to that
certain Credit Agreement, dated as of April 2, 2007 (as amended by that certain
First Amendment, Resignation, Waiver, Consent and Appointment Agreement, dated
as of December 4, 2009, and as further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) by and among the Borrower, Holdings,
the Lenders party thereto from time to time, the Administrative Agent, the
Collateral Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Borrower has requested an increase in the Revolving Credit
Commitments and the issuance of Incremental Term Loans in the form of a new
tranche of term loans pursuant to and on the terms set forth in Section 2.14(a)
of the Credit Agreement; and

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and/or
Additional Lenders providing the Revolving Commitment Increase (the “Revolving
Commitment Increase Lenders”) and the Lenders and/or Additional Lenders
providing the Incremental Term Loans (the “Tranche C Term Lenders”) have agreed
to amend certain provisions of the Credit Agreement as provided for herein to
effect the addition of a new tranche of Incremental Term Loans and a Revolving
Commitment Increase to the Credit Agreement pursuant to Section 2.14(a) thereof.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. REVOLVING COMMITMENT INCREASE AND INCREMENTAL TERM LOANS

 

1.1 Revolving Commitment Increase.

A. The Borrower confirms and agrees that (i) it has requested an increase in the
Revolving Credit Commitments in the amount of $25,000,000 from the Revolving
Commitment Increase Lenders pursuant to and on the terms set forth in Section
2.14(a) of the Credit Agreement, effective on the Second Amendment Effective
Date (as defined in Section III below), (ii) on the Second Amendment Effective
Date, the Borrower will borrow (and hereby requests funding of) Revolving Loans
from the Revolving Commitment Increase Lenders in the amount required by Section
2.14(a) of the Credit Agreement for application as therein set forth



--------------------------------------------------------------------------------

(including the payment of any amount required to be paid under Section 3.05) and
(iii) prior to the Second Amendment Effective Date, the Borrower will deliver to
the Administrative Agent a timely Committed Loan Notice to effect all Borrowings
of Revolving Credit Loans of the Revolving Commitment Increase Lenders required
pursuant to Section 2.14(a).

B. Each Revolving Commitment Increase Lender agrees that (i) effective on and at
all times after the Second Amendment Effective Date, in addition to all
Revolving Commitments of such Lender (if any) outstanding prior to the Second
Amendment Effective Date, such Revolving Commitment Increase Lender will be
bound by all obligations of a Lender under the Credit Agreement in respect of an
additional Revolving Commitment in the amount set forth on its Lender Addendum
delivered to the Administrative Agent on or before the Second Amendment
Effective Date and (ii) on the Second Amendment Effective Date such Revolving
Commitment Increase Lender will (A) fund Revolving Loans in the amount required
by Section 2.14(a) of the Credit Agreement for application as therein set forth
and (B) irrevocably purchase from each Revolving Credit Lender a risk
participation in each Letter of Credit and in each Swing Line Loan outstanding
on the Second Amendment Effective Date such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (1) participations in Letters of Credit and (2)
participations in Swing Line Loans held by each Revolving Credit Lender
(including each Revolving Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment. On
the Second Amendment Effective Date, each Revolving Commitment Increase Lender
which was not a Lender prior to the Second Amendment Effective Date will become
a Lender for all purposes of the Credit Agreement. The obligations of the
Revolving Commitment Increase Lenders hereunder are in all respects several and
not joint. No Revolving Commitment Increase Lender is or ever shall be in any
respect responsible or liable for any obligation of any other Revolving
Commitment Increase Lender or any other Lender.

 

1.2 Incremental Term Loan.

A. The Borrower confirms and agrees that (i) it has requested an additional
tranche of term loans, to be referred to in the Credit Agreement as Tranche C
Term Loans, in the amount of $850,000,000 from the Tranche C Term Lenders
pursuant to and on the terms set forth in Section 2.14(a) of the Credit
Agreement, effective on the Second Amendment Effective Date, (ii) on the Second
Amendment Effective Date, the Borrower will borrow (and hereby requests funding
of) the full amount of Tranche C Term Loans from the Tranche C Term Lenders and
(iii) prior to the Second Amendment Effective Date, the Borrower will deliver to
the Administrative Agent a timely Committed Loan Notice with respect to the
Tranche C Term Loan Borrowing.

B. Each Tranche C Term Lender agrees that (i) effective on and at all times
after the Second Amendment Effective Date, in addition to all Initial Term Loans
of such Lender (if any) outstanding prior to the Second Amendment Effective
Date, such Tranche C Term Lender will be bound by all obligations of a Lender
under the Credit Agreement in respect of the Tranche C Term Commitment in the
amount set forth on its Lender Addendum delivered to the Administrative Agent on
or before the Second Amendment Effective Date and (ii) on the Second Amendment
Effective Date such Tranche C Term Lender will fund Tranche C Term Loans in the
amount of such Tranche C Term Lender’s Tranche C Term Commitment. On the Second



--------------------------------------------------------------------------------

Amendment Effective Date, each Tranche C Term Lender which was not a Lender
prior to the Second Amendment Effective Date will become a Lender for all
purposes of the Credit Agreement. The obligations of the Tranche C Term Lenders
hereunder are in all respects several and not joint. No Tranche C Term Lender is
or ever shall be in any respect responsible or liable for any obligation of any
other Tranche C Term Lender or any other Lender.

SECTION II. AMENDMENTS TO CREDIT AGREEMENT

 

2.1 Amendment to the Preliminary Statement. The Preliminary Statement is hereby
amended by replacing the term “Term Loans” in the second and third paragraph
thereof with the term “Initial Term Loans”.

 

2.2 Amendments to Section 1: Definitions.

A. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Initial Term Commitment” means, as to each Initial Term Lender, its obligation
to make an Initial Term Loan to the Borrower pursuant to Section 2.01(a)(i) in
an aggregate amount not to exceed the amount set forth opposite such Lender’s
name under the caption “Term Commitment” on Schedule 1 to the Lender Addendum
delivered by such Lender on or prior to the Closing Date, or, as the case may
be, in the Assignment and Assumption pursuant to which such Term Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. On the Closing Date, the initial aggregate
amount of the Initial Term Commitments was $1,250,000,000.

“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.

“Initial Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of December 23, 2009 among the Borrower, Holdings, the Administrative Agent
and the Lenders party thereto.

“Second Amendment Effective Date” means the date of satisfaction of the
conditions precedent referred to in Section III of the Second Amendment.

“Tranche C Term Commitment” means, as to each Tranche C Term Lender, its
obligation to make a Tranche C Term Loan to the Borrower pursuant to Section
2.01(a)(ii) in an aggregate amount not to exceed the amount set forth opposite
such Lender’s name under the caption “Tranche C Term Commitment” on Schedule 1
to the Lender Addendum delivered by such Lender, or, as the case may be, in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Second Amendment Effective Date, the
initial aggregate amount of the Tranche C Term Commitments shall be
$850,000,000.



--------------------------------------------------------------------------------

“Tranche C Term Lender” means, at any time, any Lender that has a Tranche C Term
Commitment or a Tranche C Term Loan at such time.

“Tranche C Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).

B. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Rate” in its entirety to read as
follows:

““Applicable Rate” means a percentage per annum equal to (a) (i) for
Eurocurrency Rate Loans that are Tranche C Term Loans, 5.00% and (ii) for Base
Rate Loans that are Tranche C Term Loans, 4.00% and (b) the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

Applicable Rate

 

Pricing
Level

 

Total Leverage Ratio

  Eurocurrency
Rate for
Revolving
Loans and
Letter of
Credit Fees     Base Rate
for
Revolving
Loans     Commitment
Fees Rate     Eurocurrency
Rate for
Initial Term
Loans     Base Rate
for
Initial Term
Loans   1   >6.5:1   2.75 %    1.75 %    0.50 %    2.75 %    1.75 %  2  
£6.5:1 but >6.0:1   2.50 %    1.50 %    0.50 %    2.50 %    1.50 %  3   £6.0:1
but >5.5:1   2.25 %    1.25 %    0.50 %    2.50 %    1.50 %  4   <5.5:1   2.00
%    1.00 %    0.375 %    2.50 %    1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).”

C. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the first sentence of the definition of “Base Rate” in its entirety to
read as follows: ““Base Rate” means for any day a fluctuating rate per annum
equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “Prime Rate” and (c) solely with respect to
Tranche C Term Loans that are Base Rate Loans, 3.50% per annum.”



--------------------------------------------------------------------------------

D. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Class” in its entirety to read as follows:

““Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Initial Term Lenders or Tranche C Term Lenders,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Initial Term Commitments or Tranche C Term
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Initial Term Loans or Tranche C Term Loans.

E. Section 1.01 of the Credit Agreement is hereby amended by adding the
following sentence to the end of the definition of “Eurocurrency Rate”:

“Notwithstanding the foregoing, the Eurocurrency Rate for Tranche C Term Loans
that are Eurocurrency Rate Loans shall at no time be less than 2.50% per annum.”

Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the definition of “Lender Addendum” in its entirety to read as follows: ““Lender
Addendum” means, with respect to any initial Lender, Tranche C Term Lender or
Revolving Commitment Increase Lender, a Lender Addendum, substantially in the
form of Exhibit J, or otherwise acceptable to the Administrative Agent, to be
executed and delivered by such Lender on the Closing Date or the Second
Amendment Effective Date, as applicable, as provided in Section 10.23.

F. Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Revolving Credit Commitment” by (i) deleting the last sentence
thereof and (ii) inserting the following sentence at the end thereof: “The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders was
$125,000,000 on the Closing Date and shall be $150,000,000 on the Second
Amendment Effective Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.”

G. Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Term Borrowing” by inserting (i) “, Class” immediately following
the word “Type” therein and (ii) “applicable” immediately preceding “Term
Lenders”.

H. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Commitment” in its entirety to read as
follows: ““Term Commitment” means, as to any Term Lender, its Initial Term
Commitment and/or Tranche C Term Commitment, as applicable.”

I. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Lender” in its entirety to read as follows:
““Term Lender” means, any Initial Term Lender and/or any Tranche C Term Lender.”

J. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Loan” in its entirety to read as follows:
““Term Loans” means, Initial Term Loans and Tranche C Term Loans.”



--------------------------------------------------------------------------------

2.3 Amendment to Section 2.01(a). Section 2.01(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“The Term Borrowings. Subject to the terms and conditions set forth herein, (i)
each Initial Term Lender severally agrees to make to the Borrower a single loan
denominated in Dollars in an amount equal to such Initial Term Lender’s Initial
Term Commitment on the Closing Date and (ii) each Tranche C Term Lender
severally agrees to make to the Borrower a single loan denominated in Dollars in
an amount equal to such Tranche C Term Lender’s Tranche C Term Commitment on the
Second Amendment Effective Date. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.”

 

2.4 Amendment to Section 2.05. Section 2.05(b)(v) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(X) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied (a) pro rata to the Initial Term Loans and Tranche C Term Loans and (b)
in direct order of maturity to repayments thereof required pursuant to Section
2.07(a); and (Y) each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares subject to clause (vi) of this Section
2.05(b).”

 

2.5 Amendment to Section 2.07. Section 2.07(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of (i) the Initial Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2007, an aggregate amount equal to 0.25% of the aggregate amount of
all Initial Term Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date, and (ii) the Tranche C Term Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of March 2010, an aggregate amount equal to 0.25% of the
aggregate amount of all Tranche C Term Loans outstanding on the Second Amendment
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.05) and (B) on the Maturity Date for the Term Loans, the aggregate principal
amount of all Tranche C Term Loans outstanding on such date.”

 

2.6 Amendment to Section 7.10. Section 7.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Use of Proceeds. Use the proceeds of (i) any Credit Extension (other than the
Borrowing of the Tranche C Term Loans), whether directly or indirectly, in a
manner inconsistent with the uses set forth in the preliminary statements to
this Agreement or (ii) the Tranche C Term Loans, for any purpose other than to
pay the consideration for the acquisition of all of the equity interests in
Birds Eye Foods, Inc., to repay any indebtedness of Birds Eye Foods, Inc. or its
subsidiaries, or to pay fees, costs and expenses related to such transactions,
in each case in this clause (ii), on the Second Amendment Effective Date.”



--------------------------------------------------------------------------------

2.7 Amendment to Section 10.23. Section 10.23 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Delivery of Lender Addenda. Each initial Lender, each Revolving Commitment
Increase Lender and each Tranche C Term Lender shall become a party to this
Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.”

 

2.8 Amendment to Exhibit J. Exhibit J to the Credit Agreement is hereby replaced
in its entirety with the form of Lender Addendum attached hereto as Exhibit A.

SECTION III. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”):

A. Execution. The Administrative Agent shall have (i) executed this Amendment
and (ii) received a counterpart signature page of this Amendment duly executed
by each of the Loan Parties, each Revolving Commitment Increase Lender and each
Tranche C Term Lender.

B. Fees. The Administrative Agent shall have received (i) on behalf of each
Tranche C Term Lender who has executed this Amendment, a nonrefundable fee equal
to 1.00% of such Lender’s Tranche C Term Commitment, which fee shall be fully
earned and payable on the date hereof (and may be paid out of the proceeds of
the Tranche C Term Loan) and (ii) all fees and other amounts due and payable on
or prior to the Second Amendment Effective Date, including, to the extent
invoiced on or before the Second Amendment Effective Date, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower in connection with the Second Amendment or under any other Loan
Document (including all reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel to the Administrative Agent, incurred in connection with
this Amendment).

C. Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Tranche C Term Loan and
any Revolving Loans to be borrowed on the Second Amendment Effective Date.

D. Acquisition and Related Transaction Consummation. The acquisition (the
“Acquisition”) of all of the equity interests in Birds Eye Foods, Inc. from
Birds Eye Holdings LLC by the Borrower directly, or indirectly through Pinnacle
Foods Group LLC, its wholly owned subsidiary, as the buyer (the “Buyer”), shall
have been consummated, or shall be consummated substantially simultaneously with
the Borrowing of the Tranche C Term Loan, in accordance with the term of the
Acquisition Agreement (as defined below), without giving effect to any
amendments or waivers by the Borrower that are materially adverse to the Lenders
without the consent of the Administrative Agent which consent shall not be
unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

E. Material Adverse Effect. Since June 27, 2009, there shall not have occurred
any Material Adverse Effect (as defined in the Acquisition Agreement).

F. Equity Contribution. The Sponsor shall have directly or indirectly
contributed or caused to be contributed an aggregate amount of cash equity equal
to at least $260,000,000 (the “Equity Contribution”) and to the extent the
Equity Contribution is exchanged for any interest other than common equity, it
shall be on terms and conditions and pursuant to documentation reasonably
satisfactory to the Administrative Agent.

G. Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Simpson, Thacher & Bartlett
LLP, counsel for the Loan Parties, addressed to the Administrative Lender and
the Lenders party to the Credit Agreement, dated as of the Second Amendment
Effective Date, in form and substance substantially identical to the opinion
delivered in connection with the Credit Agreement on the Closing Date, and
otherwise in form and substance satisfactory to the Administrative Agent.

H. No Default or Event of Default. No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by, and the
effectiveness of, this Amendment (including, without limitation, any Credit
Extension under the Amended Agreement) that would constitute a Default or an
Event of Default.

I. Representations and Warranties. (i) Each of the representations and
warranties contained in Section IV below (except, with respect to Section IV.F.,
and solely with respect to Birds Eye Foods, Inc. (the “Target”) and its
Subsidiaries, the representations contained in Sections 5.03, 5.05, 5.06, 5.07,
5.08, 5.09, 5.10, 5.11, 5.12, 5.15. and 5.16 of the Credit Agreement) shall be
true and correct in all material respects (both before and after giving effect
to the Acquisition); provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (ii) the Buyer shall not have the right to terminate that certain Stock
Purchase Agreement by and among Birds Eye Holdings, LLC, Birds Eye Foods, Inc.
and Pinnacle Foods Group LLC, in the form dated and delivered to the
Administrative Agent on November 18, 2009 (the “Acquisition Agreement”) pursuant
to Section 8.01(b) thereof (without giving effect to any waiver of such right by
the Buyer) by virtue of a breach of any representation or warranty contained
therein.

J. Target Financial Statements. The Administrative Agent shall have received (a)
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Target for the fiscal years ended
June 27, 2009, June 28, 2008, and June 30, 2007, in each case, without
qualification by the Target’s auditors, (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Target for each subsequent fiscal quarter ended at least 45 days before the
Second Amendment Effective Date (which will have been reviewed by the
independent accountants for the Borrower or the Target as provided in the
Statement on Auditing Standards No. 100) and (c) any Required Information (as
defined in the Acquisition Agreement).



--------------------------------------------------------------------------------

K. Borrower Financial Statements. The Administrative Agent shall have received a
pro forma consolidated statement of income of the Borrower for the most recently
completed fiscal year and any interim period ended at least 45 days prior to the
Second Amendment Effective Date and a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower as of and for
the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Second Amendment
Effective Date, in each case in the form customarily included in offering
documents used in Rule 144A offerings by affiliates of the Sponsor and prepared
after giving effect to the Acquisition and all related transactions as if the
Acquisition and the related transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements).

L. Section 2.14 Officer’s Certificate. The Administrative Agent shall have
received an officer’s certificate, in form and substance reasonably satisfactory
to the Administrative Agent, executed by the chief financial officer of the
Borrower certifying that (i) (a) at the time the Borrower provided notice to the
Administrative Agent of its request for Incremental Acquisition Loans consisting
of an increase in the Revolving Credit Commitments and an additional tranche of
term loans, (b) upon the effectiveness of this Amendment and (c) at the time the
Tranche C Term Loans are made (and after giving effect thereto), no Default or
Event of Default existed or shall exist, as applicable, and (ii) attached to
such certificate is the calculation of the Senior Secured Incurrence Test
showing that after giving effect to the incurrence of the Tranche C Term Loans
and any borrowings on the Second Amendment Effective Date under the increased
Revolving Credit Commitments, the Senior Secured Incurrence Test (on a Pro Forma
Basis) will be satisfied.

M. Other Documents. The Administrative Agent and the Lenders shall have received
customary corporate documents and certificates (including a certificate from the
chief financial officer of the Borrower with respect to the solvency (on a
consolidated basis) of the Borrower and its subsidiaries after giving pro forma
effect for the Acquisition) each in form and substance substantially identical
to those delivered in connection with the Credit Agreement on the Closing Date
and otherwise in form and substance satisfactory to the Administrative Agent;
provided that the solvency certificate shall be in substantially the form
attached hereto as Exhibit B (with such changes, if any, as the Administrative
Agent may approve).

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Revolving Commitment Increase
Lenders and the Tranche C Term Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, each Loan Party which is a
party hereto represents and warrants to each of the Administrative Agent, the
Revolving Commitment Increase Lenders and the Tranche C Term Lenders that the
following statements are true and correct in all material respects:

A. Corporate Power and Authority. Each Loan Party which is party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under, this
Amendment and under the Credit Agreement, as amended by this Amendment (the
“Amended Agreement”) and the other Loan Documents.



--------------------------------------------------------------------------------

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of this Amendment and the Amended Agreement and the other Loan
Documents have been duly authorized by all necessary action on the part of each
Loan Party party hereto and thereto.

C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party party hereto and thereto of this
Amendment and the Amended Agreement and the other Loan Documents do not and will
not (i) violate (A) any provision of any law, statute, rule or regulation, or of
the certificate or articles of incorporation or partnership agreement, other
constitutive documents or by-laws of Holdings, the Borrower or any Loan Party or
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority where any such violation referred to in clause (A) or (B)
of this Section IV.C.(i), individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under any Contractual Obligation of the applicable Loan Party, (iii)
except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Loan Party (other than any Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any Contractual Obligation of each Loan Party, except for such approvals
or consents which will be obtained on or before the Second Amendment Effective
Date and except for any such approvals of stockholders or partners the failure
of which to obtain will not have a Material Adverse Effect.

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party of
this Amendment and the performance by, or enforcement against, each Loan Party
party hereto and thereto of this Amendment and the Amended Agreement and the
other Loan Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Amended Agreement
are and will be true and correct in all material respects on and as of the
Second Amendment Effective Date (both before and after giving effect to the
Acquisition); provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that, any
representation and



--------------------------------------------------------------------------------

warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by, and the effectiveness
of, this Amendment (including, without limitation, any Credit Extension under
the Amended Agreement) that would constitute a Default or an Event of Default.

H. Patriot Act. To the extent applicable, each Loan Party and each Subsidiary of
each Loan Party (including the Target and its Subsidiaries) is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION V. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document (as amended hereby)).

Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.

Each Guarantor (other than Holdings) acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.



--------------------------------------------------------------------------------

SECTION VI. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Integration, Applicable Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Credit Agreement shall apply with like effect to this
Amendment.

D. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.

E. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     PINNACLE FOODS FINANCE LLC       By:   /S/    KELLEY MAGGS        
        Name:  Kelley Maggs         Title:  SVP

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:     PEAK FINANCE HOLDINGS LLC       By:   /S/    KELLEY
MAGGS                 Name:  Kelley Maggs         Title:  SVP     PINNACLE FOODS
FINANCE CORP.       By:   /S/    KELLEY MAGGS                 Name:  Kelley
Maggs         Title:  SVP     PINNACLE FOODS GROUP LLC       By:   /S/    KELLEY
MAGGS                 Name:  Kelley Maggs         Title:  SVP     PINNACLE FOODS
INTERNATIONAL CORP.       By:   /S/    KELLEY MAGGS                
Name:  Kelley Maggs         Title:  SVP

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, a Tranche C Term Lender and a Revolving Commitment
Increase Lender

By:   /s/    Diane Rolfe   Name:  Diane Rolfe   Title:    Director

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

This amendment was executed by authorized signatories of 6 Lenders

 

[LENDER]

as a Tranche C Term Lender and a

Revolving Commitment Increase

Lender

By:       Name:   Title:

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

[_______________________], as a Tranche C Term Lender By:       Name:   Title:

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

[_______________________], as a Tranche C Term Lender By:       Name:   Title:

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Exhibit J to Credit Agreement

FORM OF

LENDER ADDENDUM

LENDER ADDENDUM, dated as of [_________] (this “Lender Addendum”), to the Credit
Agreement, dated as of April 2, 2007 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among Pinnacle Foods
Finance LLC (the “Borrower”), Peak Finance Holdings LLC (“Holdings”), Barclays
Bank PLC, as administrative agent (in such capacity, the “Administrative Agent”)
and Collateral Agent, Goldman Sachs Credit Partners L.P., as Syndication Agent,
Mizuho Corporate Bank, Ltd. and General Electric Capital Corporation, as
Co-Documentation Agents, and each lender from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.23 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[LENDER] By:       Name:   Title:



--------------------------------------------------------------------------------

Accepted this ___ day of                                 

 

 

PINNACLE FOODS FINANCE LLC, as Borrower By:       Title: BARCLAYS BANK PLC, as
Administrative Agent By:       Title:



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1.

   Name of Lender:    _____________________________       Notice Address:   
_____________________________          _____________________________         
_____________________________       Attention:    _____________________________
      Telephone:    _____________________________       Facsimile:   
_____________________________   

2.

   Revolving Credit Commitment:   

3.

   Initial Term Commitment:   

4.

   Tranche C Term Commitment:   



--------------------------------------------------------------------------------

Exhibit B

[Form of]

SOLVENCY CERTIFICATE

OF

PINNACLE FOODS FINANCE LLC

[         ]

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
4.01 (a)(vii) of the Credit Agreement, dated as of April 2, 2007 (as amended,
supplemented, restated, replaced or otherwise modified from time to time, the
“Credit Agreement”), among Pinnacle Foods Finance LLC (the “Borrower”), Peak
Finance Holdings LLC (“Holdings”), Barclays Bank PLC, as Administrative Agent,
Collateral Agent and Swing Line Lender, Goldman Sachs Credit Partners L.P., as
Syndication Agent, Mizuho Corporate Bank, Ltd. and General Electric Capital
Corporation, as Co-Documentation Agents, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”). Capitalized
terms used herein without definition have the same meanings as in the Credit
Agreement.

I hereby certify on behalf of the Loan Parties as follows:

1. I am the duly qualified and acting Chief Financial Officer of the Borrower
and in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Borrower and the preparation of
consolidated financial statements of the Borrower and its subsidiaries. I acted
on behalf of the Borrower in connection with the negotiation and execution of
the Credit Agreement, the other Loan Documents and each other document relating
to the Transaction. In connection with the following certifications, I have
reviewed the financial statements of the Borrower and its subsidiaries.

2. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the Borrower for the purpose of discussing the
meaning of its contents and the purpose for which it is to be used. I have made
such investigations and inquiries as I have deemed to be necessary and prudent,
and have reviewed the Credit Agreement, the other Loan Documents and each other
document relating to the Transaction. I am providing this certificate solely in
my capacity as an officer of the Borrower.

3. The fair value of the property of the Company (as used herein “Company” means
the Borrower and its subsidiaries on a consolidated basis) is not as of the date
hereof, nor will it be after giving effect to the Transaction, less than the
total amount of liabilities, including contingent liabilities, of the Company
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability).

4. The present fair salable value of the assets of the Company is not as of the
date hereof, nor will it be after giving effect to the Transaction, less than
the total amount of liabilities, including contingent liabilities, of the
Company (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability).

5. After giving effect to the Transaction, the Company will not incur debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they mature.



--------------------------------------------------------------------------------

6. After giving effect to the Transaction, the Company will not be left with
property remaining in its hands constituting “unreasonably small capital.” I
understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the businesses conducted or anticipated to be conducted by the Company in light
of the projected financial statements and available credit capacity.